Citation Nr: 1516622	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-05 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arthritis of the hands.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to November 1997.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO).


REMAND

In the Veteran's February 2010 claim for disability compensation, he indicated that he was stationed in the Persian Gulf after August 1, 1990 and that he desired to have medical and other information about him included in the Gulf War Veterans' Health Registry.  He also reported that he served in Vietnam from November 1968 to May 1969 and was exposed to Agent Orange.  The Veteran further indicated that he was exposed to ionizing radiation on nuclear capable warships, environmental hazards in the Gulf War, and asbestos while serving on Navy ships from 1968 to 1993.  The claims file does not contain the Veteran's service personnel records, which are essential to determining whether the Veteran was directly or presumptively exposed to asbestos, ionizing radiation, environmental hazards, and/or Agent Orange.

On remand, the RO must contact all record repositories as deemed necessary to attempt to locate the Veteran's military personnel records.  See 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  If the RO is able to obtain the Veteran's service personnel records and finds that the Veteran qualifies for Agent Orange Registry and Gulf War Registry examinations, the RO must provide the Veteran with the requisite notice and schedule these examinations.  Conversely, if the RO determines the records do not exist or that further attempts to obtain them would be futile, the RO must issue a Formal Finding of Unavailability Memorandum detailing the steps the RO took to obtain such records and why further efforts would be futile.  See 38 C.F.R. § 3.159(c).  The RO must then associate this memorandum with the claims file and provide a copy to the Veteran.

The Veteran's claims file reflects a diagnosis of hypertension.  While the RO's February 2012 letter to the Veteran indicated that the RO was scheduling him for a VA cardiovascular heart and hypertension examination, to this date the Veteran has not been afforded one.  Accordingly, on remand the RO must schedule an examination to determine the etiology of the Veteran's diagnosed hypertension or any other cardiovascular disease found.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014), 38 C.F.R. § 3.159(c)(4)(i) (2014).  If the RO determines the Veteran was either directly or presumed exposed to asbestos, ionizing radiation, environmental hazards, and/or Agent Orange, the VA examiners must consider service connection for any diagnosed cardiovascular diseases, to include hypertension, as due to any of the identified potential causes.  In providing the requested opinions, the VA examiner must specifically address the Veteran's contentions that he had high blood pressure readings during service and that the examiner who conducted his September 1997 retirement examination failed to correctly diagnose hypertension at that time.

Moreover, a remand is also required to afford the Veteran a new VA examination for his hands and fingers.  The Board finds that the April 2012 VA examination report addressing this condition is inadequate because the VA examiner failed to discuss the Veteran's 1977 in-service hand injury and records dated in 1995 indicating that he experienced symptoms relating to his hands and fingers.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In fact, in providing a negative opinion, the examiner relied, at least in part, on the fact that there was no "significant hand trauma or abnormality" documented during the Veteran's service.  Although it is possible the examiner did not find the Veteran's 1977 hand injury to be "significant" enough to warrant discussion, the Board finds that a supplemental medical opinion is required to address whether the Veteran's bilateral hand arthritis is related to his military service, to include his 1977 in-service injury and records dated in1995 relating to his hands and fingers.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Specifically, the RO must attempt to obtain the Veteran's service personnel records from February 1968 to November 1997 and any outstanding service treatment records.  If the RO determines the records do not exist or that further attempts to obtain them would be futile, the RO must issue a Formal Finding of Unavailability Memorandum detailing the steps the RO took to obtain such records and why further efforts would be futile.  The RO must then associate the memorandum with the claims file and provide a copy to the Veteran.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must issue a Formal Finding of Unavailability Memorandum detailing the steps the RO took to obtain such records and why further efforts would be futile.  The RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Upon reviewing the Veteran's personnel records, if the RO determines that the Veteran qualifies for Agent Orange Registry and Gulf War Registry examinations, the RO must provide the Veteran with the requisite notice and schedule those examinations.

3.  After the above development has been completed, the Veteran must be afforded an appropriate VA examination to determine whether any current or previous diagnoses of a cardiovascular disease, to include hypertension, found are related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed cardiovascular disease, to include hypertension, is related to the Veteran's active duty service.  The examiner must also state whether any currently or previously diagnosed cardiovascular disease, to include hypertension, is due to or aggravated by any service-connected disorder.  Further, if the RO has determined the Veteran was presumed exposed or directly exposed to Agent Orange, asbestos, ionizing radiation, and/or environmental hazards in the Gulf, the VA examiners must consider service connection for a cardiovascular disease, to include hypertension, as due to any of the identified causes.  Moreover, the VA examiner must specifically address the Veteran's contentions that he had high blood pressure readings during service and that the examiner who conducted his September 1997 retirement examination failed to correctly diagnose hypertension at that time.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  After all outstanding records are obtained to the extent available, the Veteran must be scheduled for a new VA examination by an appropriate examiner who has not previously examined the Veteran to determine the etiology of all bilateral hand disorders present during the period of the claim.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Based on a review of the evidence of record, and with consideration of the Veteran's statements and medical history, the examiner must state whether any currently or previously diagnosed hand disorder, to include the Veteran's diagnosed bilateral hand arthritis, was incurred in or is due to his military service or any incident therein.  In providing the requested opinion, the examiner must specifically discuss and consider all pertinent symptomatology or findings documented in the Veteran's service treatment records, to include the Veteran's 1977 hand injury and records dated in 1995 noting his hand and finger symptomatology.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

7.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

